After the foregoing statement of the case, GROSSCUP, Circuit Judge, delivered the opinion of the court, as follows:
Following Justi v. Clark, just decided, the decree of the Circuit Court must be affirmed. The Hurlbut patent is not, in our opinion, and for reasons there stated, an infringement of the Bardsley patent. Nor can the Bardsley patent be construed to rightfully exclude others from using a jet of water, tangentially applied to the inner surface of a bowl, to revolve the bowl. This was a law of nature, well known before the Bardsley device.
The decree of the Circuit Court is accordingly affirmed.
WOODS, Circuit Judge.
For reasons indicated in the case of justi v. Clark, I cannot concur in this opinion, though not clear that the conclusion is wrong. .. •